McPHERSON, District Judge.
I have considered ail the reasons for a new trial that were pressed upon the argument of this motion, but they do not convince me that another trial should be liad. With reference to my apparent failure to say to the jury that the foundations were to be put up according to the plaintiff’s plans, I think I need only say that the point does not seem of great importance; but, if it is thought worthy of serious attention, it is enough to add that the jury had just heard the defendants’ argument, in which this matter was urged upon them, and that the contract was taken out by the jury, and was, no doubt, read and considered. 1 have a distinct recollection, also, of having mentioned this fact to the jury, although the stenographer’s notes do not show it. Moreover, the amount of the verdict shows conclusively that the machinery had been accepted by the defendants, and therefore it is less important to weigh scrupulously other matters complained of. There was positive evidence upon both sides of this question, and the verdict has abundant support. A new trial is refused, and judgment is directed upon the verdict.